Citation Nr: 0828071	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  08-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty in Korea from 
February 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In April 2008, the veteran raised a new claim of entitlement 
to service connection for tinnitus.  The Board refers this 
claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  A September 2004 rating decision denied service 
connection for hearing loss; the veteran did not appeal this 
decision and it is final. 

2.  The evidence associated with the claims file subsequent 
to the September 2004 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence of record does not show any currently 
diagnosed bilateral sensorineural hearing loss is related to 
the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision denying the service 
connection for hearing loss final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2007).

2.  Evidence received since the final September 2004 RO 
decision is new and material, and the claim of entitlement to 
service connection for loss is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103(A) 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  A service connection claim for 
hearing loss were previously considered and denied by the RO 
in a September 2004 rating decision.  The veteran did not 
appeal the decision and as such, the September 2004 decision 
represents a final decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the September 2004 rating decision, the 
evidence of record consisted of the veteran's service 
treatment records (STR), outpatient treatment records and lay 
statements associated with the compensation application.  
Subsequently, additional VA examinations, private medical 
records, lay statements and DRO testimony have been 
associated with the claims file. 

The evidence received subsequent to the September 2004 rating 
decision is new, in that it was not previously of record, and 
is also material.  The claim was initially denied in the 
September 2004 rating decision because the veteran failed to 
show that any current diagnosed bilateral hearing loss was 
incurred or caused by military service.  The evidence 
submitted since the final September 2004 includes evidence 
of: DRO testimony by the veteran, private medical records, 
outpatient treatment records and a March 2007 VA examination 
in which the examiner reviewed the claims file and opined as 
to the etiology of the hearing loss.  Presuming such evidence 
is credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a nexus between the current disability and service 
which is necessary to substantiate the veteran's claim.  
Presumed credible, the additional evidence received since the 
September 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for bilateral hearing loss is reopened.  

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
September 2006 to the veteran.  The letter advised the 
veteran that evidence showing that the hearing loss existed 
from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Apparently, nearly all of the veteran's official service 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis.  The Board has 
a duty to advise the veteran that, even though some of his 
service records could not be found, alternate methods of 
supporting the claim would be considered.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Under O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), when the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  VA 
has taken measures to comply with this obligation.  Indeed, 
the RO letter to the veteran in June 2004 stated other forms 
of evidence including: letters, photographs, employment 
physicals, buddy certificates, etc., can be submitted in 
support of the claim.    

Moreover, under the VA Adjudication Procedure Manual, Manual 
M21-1 (hereinafter Manual), the VA has a duty to assist the 
veteran in obtaining sufficient evidence from alternate or 
collateral sources.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Manual includes special provisions for "Fire-
Related Cases" at paragraph 4.06. (Similar provisions were 
formerly codified at paragraph 6.04e of the Manual. See M21-
1, Part I, Change 5 (Nov. 8, 1991).  Here some of the 
veteran's STR's were destroyed in the fire stated above.  The 
Manual instructs VA adjudication personnel in cases in which 
records needed to resolve the claim cannot be secured from 
the service department, the VA has a duty to assist the 
claimant in obtaining sufficient evidence from alternate or 
collateral sources.  Manual at 4.07a.  The Manual proceeds to 
suggest various forms of evidence that may be considered in 
lieu of missing service medical records; the list includes 
items such as "[s]tatements from service medical personnel" 
and " '[b]uddy' certificates or affidavits." Id. at  
4.07a(2)(b), (c).  Here, the Board's duty to advise the 
veteran of alternate methods of supporting the claim, due to 
the fire, was satisfied by the June 2006 letter requesting 
supporting documentation.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the some service medical records (see fire 
discussion supra), VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and lay statements in support of his claim.  
The veteran was afforded a VA examination.  Neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Applicable laws and regulations in service connection claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for certain diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  In the January 2007 VA audiological examination, the 
veteran reported that he was exposed to: rifle fire, gun 
fire, explosions, machine gun fire and heavy equipment repair 
noises while on active duty in Korea.  In addition, the 
veteran reported working in trucking and LTV Aerospace 
subsequent to service.  

Hearing loss claims are governed by 38 C.F.R. § 3.385.  This 
regulation provides hearing loss as a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 dB's, or greater or by 
speech recognition scores under the Maryland CNC Test at less 
than 94 percent.  38 C.F.R. § 3.385. 

Here, the January 2007 VA examination reflected auditory 
thresholds above 40 dB's in all frequencies.  In addition, 
the pure tone auditory threshold was determined by speech 
recognition scores using the Maryland CNC word list 
indicated: 84% right ear, 80% left ear.  The VA examiner 
concluded that the veteran had mild to severe mixed hearing 
loss 250-6k Hz with a severe hearing loss at 8k Hz in the 
right ear.  The left ear, mild to moderate sensorineural 
hearing loss 250-4k Hz with a severe hearing loss at 8k Hz.  
The veteran has a current hearing disability as defined by 
applicable VA regulations.  See 38 C.F.R. § 3.385.     

As noted above, the majority of the veterans' service 
treatment records (STR) were destroyed in the 1973 fire at 
NPRC.  Significantly, the induction and separation 
examinations, which are of record, showed hearing within 
normal limits on the whisper voice test.  Although there is 
no evidence of a diagnosis of hearing loss during service, 
the Board notes that the veteran has described exposure to 
noise from rifles, guns, explosions and equipment during 
service.  

Even assuming the veteran had hearing loss during service, 
service connection is not otherwise warranted as there is no 
competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In February 2007, a different VA examiner reviewed the 
January 2007 audiological report and concluded the veteran 
had bilateral severe sensorineural hearing loss.  That same 
examiner in March 2007, this time after review of the 
veteran's claims file, stated that the file showed a normal 
hearing record at the time of military enlistment and 
separation from service.  The examiner opined that the 
current hearing loss had occurred subsequent to release from 
active duty.  Furthermore, the examiner stated that the 
predominant etiology of current hearing loss would be 
presbycusis and that it was less likely than not that the 
current hearing loss was related to military noise exposure.  
The Board notes that presbycusis is a progressive, 
bilaterally symmetric perceptive hearing loss occurring with 
age.  Dorland's Illustrated Medical Dictionary, 1503 (30th 
Edition, 2000). 

The veteran submitted an August 2006 letter from Dr. J.T.R.  
Dr. J.T.R. stated that the veteran had a hearing evaluation 
and that the results indicated a moderately severe 
sensorineural hearing loss bilaterally.  J.T.R. concluded 
that the audiometric configuration was compatible with the 
aging process and to a degree noise exposure rendered from 
combat situations during the Korean War.

However, J.T.R.'s letter was not accompanied by an 
audiological report or documentation, nor is a rationale 
provided for the examiner's decision.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by medical evidence. Black 
v. Brown, 5 Vet. App. 177, 180 (1993); See also, Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The veteran submitted an audiogram conducted in November 
1995.  There were no medical notations or etiological 
information submitted with the audiogram. See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1995); Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

While the veteran opines that his current hearing loss is 
causally or etiologically related to service, as a lay person 
the veteran is not competent to offer a medical opinion that 
requires specialized training such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet App. 492, 494 
(1992).  

Nor is there any evidence of continuity of symptomatology.  
In fact, the veteran submitted a letter in January 2008 in 
which he stated "I have been hard of hearing since around 
1963 or 1964" and "I started to lose my hearing around my 
early thirties."  The veteran's DD 214 stated that the 
veteran was born in 1932 and separated from service in 1953.  
The 1963 date offered by the veteran put him a decade removed 
from active service.  Also, the veteran entered service at 18 
years of age; therefore his early thirties would again have 
been nearly a decade later in the 1960's.  Furthermore, the 
veteran testified in the September 2007 DRO hearing that he 
first sought medical treatment for his ears in the early part 
of 1970.  The Board finds this testimony to weigh against the 
veteran's claim. 

In other words, the veteran's testimony reflects a gap of at 
least 10 years before he sought treatment for hearing loss.  
Furthermore, the first indication of hearing loss in the 
claims file is dated in February 2002 (nearly 49 years after 
the veteran's separation from service.).  The veteran did not 
apply for benefits until May 2004, approximately 51 years 
after separation.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes. 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As stated 
above, no nexus existed;  therefore, the alternative method 
of proof fails for the veteran.  See Forshey v. West, 12 Vet. 
App. 71 (1998).

In summary, given the lack of complaint or documentation of a 
hearing disability, the induction and separation 
examinations, the lack of private medical records or 
alternative supporting documentation and the VA examiner's 
conclusion that the hearing loss was developed after service, 
the preponderance of the evidence is against the claim of 
service connection.  As such, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral sensorineural hearing 
loss is reopened.  

Service connection for bilateral sensorineural hearing loss 
is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


